 Case 2:20-cv-00721-AB-JC Document 32 Filed 08/03/20 Page 1 of 1 Page ID #:147



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                Case No. CV 20-00721-AB (JCx)
12    TOM HUSSEY, an individual,
13
                      Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
14
      v.
15
      STYLE PANTRY, LLC, et al.,
16
                      Defendants.
17
18
           THE COURT having been advised by counsel that the above-entitled action has
19
     been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22
     open the action if settlement is not consummated. This Court retains full jurisdiction
23
     over this action and this Order shall not prejudice any party to this action.
24
25
26   Dated: August 3, 2020            _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
